Citation Nr: 1501596	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-26 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 5, 1986 to May 21, 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his asthma was aggravated during his period of active duty.  In a March 1986 report of medical history prior to enlistment, the Veteran noted a history of asthma.  The examiner then noted that the Veteran had asthma when he was 7 years old, with no recurrence and no current symptoms.  Service treatment records (STRs) show that the Veteran sought treatment for asthma.  It was noted that he was in no apparent distress.  He reported a history of asthma, and that his last private treatment for such was in November 1985.  His STRs show that the diagnosis of asthma was confirmed with his private provider and that he was medically discharged for failure to meet enlistment standards. 

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A preexisting injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-1097 (Fed. Cir. 2004).  "Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).   

The record contains sufficient documentation of pre-existence of asthma to satisfy step (1) of the two steps for rebutting the presumption of soundness noted above.  To properly assess whether step (2) is met, requires assessment of the severity of the disability before, during, and subsequent to service.  Regardless of the brevity of the Veteran's service, it must be determined whether the "underlying condition" worsened therein.  In that regard, on multiple occasions the Veteran has reported that he sought private treatment for asthma at Daniel Freeman Hospital, and from Dr. Shapiro, records of which would show proof of aggravation.  He requested that VA secure these records (and submitted an authorization for VA to secure records from Daniel Freeman Hospital).  The record does not show that such development occurred.  As the Veteran has identified private treatment records that are outstanding, and alleges they are pertinent and would substantiate his claim, a remand to secure the records is necessary. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he received for asthma.  He should provide a chronological listing of all providers of such evaluations and treatment he received both prior to, and following service, and the releases necessary for VA to secure all private records of such treatment/evaluation.  The AOJ must secure for association with the claims file copies of the complete records of evaluation and treatment from the identified providers (to specifically include complete records of treatment at Daniel Freeman Hospital and from Dr. Shapiro).  If any private provider does not respond to an AOJ request, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that the private records are received.

2.  Thereafter, if deemed necessary upon review of the current records and additional records received (i.e. if the records suggest a worsening of asthma during service), the AOJ should arrange for the Veteran to be examined by a pulmonologist to secure a medical advisory opinion as to whether or not there is clear and unmistakable evidence in the record that the Veteran's asthma did not increase in severity during service.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following: 

(a) Is there evidence in the record that renders it undebatable from a medical standpoint that the Veteran's asthma did not increase in severity during service?  If so, identify such evidence. 

(b) If an increase in asthma severity during service is found, was such increase beyond natural progression?  If not, describe the natural progression of asthma.

The examiner must include rationale with all opinions.  The discussion should specify include whether the manifestations in service represented a temporary flare-up versus an increase in the underlying condition, and cite to the factual data that support the conclusion. 

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

